Citation Nr: 0638230	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residuals of a 
back injury.  In August 2006, the veteran testified before 
the Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran, a recipient of the Combat Infantryman Badge and 
the Purple Heart with one Oak Leaf Cluster, contends that he 
injured his spine during a combat incident in which he 
sustained serious shell fragment injuries to his face and 
hands.  Specifically, the veteran contends that his spine was 
injured as a result of the twisting of his upper torso with 
the explosion.  The record reflects that in June 1953 the 
veteran sustained flesh wounds of the right hand and face as 
a result of artillery fire when his position was attacked by 
opposing forces.  As a result of this incident, the veteran 
was awarded the Purple Heart.  The veteran's service medical 
records are presumed to have been destroyed by fire in 1973.  
Thus, while the veteran contends that he was treated for a 
back injury at the same time he was hospitalized for 
treatment of his shell fragment wounds, there is no evidence 
in the record demonstrating such injury.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  "Satisfactory evidence" is credible 
evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

As a combat veteran, his assertion as to the injury of his 
back in the same incident in which he sustained shell 
fragment wounds to his face and hands is sufficient to show 
service incurrence of an injury to the back.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Service connection for his 
current back condition, however, may not be presumed.  
Rather, a nexus between his current disability and the in-
service injury must be shown.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Because the record clearly demonstrates that the 
veteran sustained shell fragment injuries to his face and 
hands in June 1953, his assertion of a back injury is 
presumed to be credible.  As the veteran competently 
testified as to the continuity of symptomatology at his 
August 2006 hearing before the Board, the Board finds that an 
examination and etiological opinion regarding his current 
back disability is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
current back disability (compression 
fractures of the thoracic spine with 
spurring).  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran's current back disability is 
related to or the result of a back 
injury sustained during a combat-
related incident in which he sustained 
shell fragment wounds to the face and 
hands.  It is noted that the veteran 
was in a bunker at the time of the 
injury.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of a 
back injury.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

